DETAILED ACTION
	This is the first Office action on the merits. Claims 1-48 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 166.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 40 recites applying a sealant while the specification describes applying an adhesive.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "the access holes" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the access holes” is the first and thus access holes have not been defined within the claim. Appropriate correction is required.
Claim 40 recites the limitation "the plurality of threaded fasteners" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the plurality of threaded fasteners” is the first and thus a plurality of threaded fasteners has not been defined within the claim. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14-18, 24, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150367677 A1 (Pieronek et al.).
Regarding Claim 1, Pieronek et al. discloses a composite wheel assembly (Para. [0039], [0047]-[0048]); Figs. 2a-4a; wheel 34-34b), comprising: an annular fiber-reinforced barrel (rim ring 38 or 38a; Para. [0039] discloses the rim ring can be produced from a fiber-reinforced plastic or composite material) extending about a central axis about which said composite wheel assembly rotates (central axis shown generally at central opening 46 in Fig. 2b), said annular fiber-reinforced barrel having a barrel inner surface (shown generally at 56 in Fig. 2a) facing said central axis and a barrel outer surface (drop base 58) facing away from said central axis with at least one flange (shoulder region 56) extending radially inwardly from said barrel inner surface; a metal central hub assembly (main support 40-40b) having a central hub portion (shown at connecting flange 44-44b) with a through opening (central opening 46) extending about said central axis and a plurality of support spokes (42-42b) extending radially outwardly from said central hub portion, said metal central hub assembly being attached to said at least one flange of said fiber-reinforced barrel (Para. [0040], [0046]); and a wheel cladding (covering parts 50-50b) fixedly bonded to at least a portion of an outwardly facing surface of said metal central hub assembly (Para. [0020], [0044]).
Regarding Claim 14, Pieronek et al. discloses the composite wheel assembly of claim 1, as discussed above. Pieronek et al. further discloses support spokes (Figures 2a-2b; spokes 42) extend radially outwardly from said central hub portion (connecting flange 44) to free ends (Para. [0039]- [0040]).
Regarding Claim 15, Pieronek et al. discloses the composite wheel assembly of claim 1, as discussed above. Pieronek et al. further discloses support spokes (Figure 3; spokes 42a) extend radially outwardly from said central hub portion (connecting flange 44a) to an annular band (encircling ring 60a), said annular band and said support spokes bounding a plurality of turbine openings (it can be seen in Fig. 3 that there are openings between the spokes 42a) and said annular band abutting said at least one flange (Para. [0048]).
Regarding Claim 16, Pieronek et al. discloses the composite wheel assembly of claim 1, as discussed above. Pieronek et al. further discloses wheel cladding (Figs. 2a-4a; covering parts 50-50b) is permanently bonded to at least some of said support spokes (Para. [0020], [0041], and [0044]).
Regarding Claim 17, Pieronek et al. discloses the composite wheel assembly of claims 1 and 16, as discussed above. Pieronek et al. further discloses wheel cladding (Fig. 4a; covering parts 50b) is permanently bonded to at least a portion of said central hub portion (Para. [0020], [0050]).
Regarding Claim 18, Pieronek et al. discloses the composite wheel assembly of claims 1 and 16-17, as discussed above. Pieronek et al. further discloses wheel cladding (Fig. 4a; covering parts 50b) covers a substantial entirety of said outwardly facing surface of said metal central hub assembly (Para. [0050]).
Regarding Claim 24, Pieronek et al. discloses the composite wheel assembly of claim 1, as discussed above. Pieronek et al. further discloses the metal central hub assembly (Figs. 2a-2b, main support 40) includes through holes (connecting holes 48) for securing the composite wheel assembly to a vehicle (Para. [0040]).
Regarding Claim 34, Pieronek et al. discloses a method of constructing a composite wheel assembly (Para. [0039], [0047]-[0048]); Figs. 2a-4a; wheel 34-34b), comprising: providing an annular fiber-reinforced barrel (rim ring 38 or 38a; Para. [0039] discloses the rim ring can be produced from a fiber-reinforced plastic or composite material) extending about a central axis about which said composite wheel assembly rotates (central axis shown generally at central opening 46 in Fig. 2b), with said annular fiber-reinforced barrel having a barrel inner surface (shown generally at 56 in Fig. 2a) facing said central axis and a barrel outer surface (drop base 58) facing away from said central axis with at least one flange (shoulder region 56) extending radially inwardly from said barrel inner surface; providing a metal central hub assembly (main support 40-40b) having a central hub portion (shown at connecting flange 44-44b) with a through opening (central opening 46) extending about said central axis and a plurality of support spokes (42-42b) extending radially outwardly from said central hub portion; attaching said metal central hub assembly to said at least one flange of said fiber-reinforced barrel (Para. [0040], [0046]); and fixedly bonding a wheel cladding (covering parts 50-50b) to at least a portion of an outwardly facing surface of said metal central hub assembly (Para. [0020, [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-6, 9-10, 13, 35, 41-42, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieronek et al. in view of US 20150273934 A1 (Huidekoper).
Regarding Claim 2, Pieronek et al. discloses the composite wheel assembly of claim 1, as discussed above. 
Pieronek et al. does not disclose the annular fiber-reinforced barrel is constructed of material including at least one of carbon fiber, fiber-glass fiber, basalt fiber.
However, Huidekoper teaches a rim made of a carbon fiber reinforced epoxy resin (Para. [0014]- [0015]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rim disclosed by Pieronek et al. to be made of a carbon fiber reinforced polymer, as taught by Huidekoper, because the wheel would be light weight while maintaining necessary strength.
Regarding Claim 4, Pieronek et al. discloses the composite wheel assembly of claim 1, as discussed above.
Pieronek et al. does not disclose at least one flange has a plurality of flange through openings and said metal central hub assembly has a plurality of hub openings configured in alignment with said flange through openings, and further including a plurality of fasteners extending into said flange through openings and into said hub openings and fixing said metal central hub assembly to said annular fiber-reinforced barrel.
However, Huidekoper teaches at least one flange (Para. [0028], [0038]; Figs. 1-11, edge 4 or 24) has a plurality of flange through openings (11 or 31) and said metal central hub assembly (hub 6 or 26 and support element 7 or 27) has a plurality of hub openings (8 or 28) configured in alignment with said flange through openings, and further including a plurality of fasteners (connecting element 10 or 30) extending into said flange through openings and into said hub openings and fixing said metal central hub assembly to said annular fiber-reinforced barrel (Para. [0028], [0038]).

Regarding Claim 5, Pieronek et al. and Huidekoper disclose the composite wheel assembly of claims 1 and 4, as discussed above.
Pieronek et al. does not disclose hub openings that are threaded blind openings.
However, Huidekoper teaches the support element (Fig. 1; support element 7) has threaded openings 8 at its end 9 facing the rim 2 (Para. [0026]- [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hub assembly disclosed by Pieronek et al. to include threaded blind openings, as taught by Huidekoper, in order to receive a threaded bolt to connect the hub to the rim. 
Regarding Claim 6, Pieronek et al. and Huidekoper disclose the composite wheel assembly of claims 1 and 4-5, as discussed above.
Pieronek et al. does not disclose threaded blind openings that extend into at least some of said support spokes.
However, Huidekoper teaches the support element (Fig. 1; support element 7) has threaded openings 8 at its end 9 facing the rim 2 (Para. [0026]- [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hub assembly disclosed by Pieronek et al. to include threaded blind openings in the support element, as taught by Huidekoper, in order to receive a threaded bolt to connect the hub to the rim. 
Regarding Claim 9, Pieronek et al. and Huidekoper disclose the composite wheel assembly of claims 1 and 4, as discussed above.
Pieronek et al. does not disclose hub openings that are through openings.
However, Huidekoper teaches (Para. [0038]; Fig. 11) indentations 28 that extend through the support element 27.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hub assembly disclosed by Pieronek et al. to include through openings in the support element, as taught by Huidekoper, in order to connect the hub to the rim. 
Regarding Claim 10, Pieronek et al. and Huidekoper disclose the composite wheel assembly of claims 1, 4, and 9, as discussed above.
Pieronek et al. does not disclose a plurality of threaded nuts, wherein said fasteners have threaded shanks configured for threaded engagement with said threaded nuts.
However, Huidekoper teaches plurality of threaded nuts (Para. [0038]; Fig. 11; 33), wherein said fasteners (connecting elements 30) have threaded shanks (Para. [0026] and [0038] disclose threaded bolts) configured for threaded engagement with said threaded nuts.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hub assembly disclosed by Pieronek et al. to include through openings in the hub assembly to accommodate threaded fasteners and nuts, as taught by Huidekoper, in order to connect the hub to the rim. 
Regarding Claim 13, Pieronek et al. and Huidekoper disclose the composite wheel assembly of claims 1, 4, and 9-10, as discussed above.
Pieronek et al. does not disclose hub openings that extend through at least some of said support spokes.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hub assembly disclosed by Pieronek et al. to include hub openings that extend into support spokes, as taught by Huidekoper, in order to connect the hub to the rim.
Regarding Claim 35, Pieronek et al. discloses the method of claim 34, as discussed above.
Pieronek et al. does not disclose the annular fiber-reinforced barrel is constructed of material including at least one of carbon fiber, fiber-glass fiber, basalt fiber.
However, Huidekoper teaches a rim made of a carbon fiber reinforced epoxy resin (Para. [0014]- [0015]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rim disclosed by Pieronek et al. to be made of a carbon fiber reinforced polymer, as taught by Huidekoper, because the wheel would be light weight while maintaining necessary strength.
Regarding Claim 41, Pieronek et al. discloses the method of claim 34, as discussed above. 
Pieronek does not disclose providing said flange with a plurality of flange through openings and providing said metal central hub assembly with a plurality of hub openings, aligning said flange through openings with said hub openings, and fixing a plurality of fasteners in said flange through openings and said hub openings to fix said metal central hub assembly to said fiber-reinforced barrel.
However, Huidekoper teaches providing said flange (Para. [0028], [0038]; Figs. 1-11, edge 4 or 24) with a plurality of flange through openings (11 or 31) and providing said metal central hub assembly (hub 6 or 26 and support element 7 or 27) with a plurality of hub openings (8 or 28), aligning said flange through openings with said hub openings and fixing a plurality of fasteners (connecting element 10 or 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel assembly disclosed by Pieronek et al. to include a plurality of openings in the rim flange and the hub along with a plurality of fasteners, as taught by Huidekoper, in order to fasten the hub to the rim. 
Regarding Claim 42, Pieronek et al. and Huidekoper disclose the method of claims 34 and 41, as discussed above.
Pieronek et al. does not disclose providing hub openings as threaded blind openings and threading said fasteners into said threaded blind openings.
However, Huidekoper teaches hub openings (Fig. 1; openings 8) as threaded blind openings and threading said fasteners (connecting element 10) into said threaded blind openings (Para. [0026]- [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hub assembly disclosed by Pieronek et al. to include threaded blind openings and fasteners, as taught by Huidekoper, in order to connect the hub to the rim. 
Regarding Claim 45, Pieronek et al. and Huidekoper disclose the method of claims 34 and 41, as discussed above.
Pieronek et al. does not disclose providing hub openings as through openings, extending fasteners through flange through openings and through hub openings and threading nuts on threaded shanks of said fasteners.
However, Huidekoper teaches providing hub openings as through openings (Fig. 11, indentations 28), extending fasteners (connecting element 30) through flange through openings (31) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hub assembly disclosed by Pieronek et al. to include through openings in the hub assembly and rim flange along with a plurality of threaded fasteners and nuts, as taught by Huidekoper, in order to connect the hub to the rim. 

Claims 25, 27-28, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieronek et al. in view of US Patent 6,637,829 (Jenkins).
Regarding Claim 25, Pieronek et al. discloses the composite wheel assembly of claim 1, as discussed above.
Pieronek et al. does not disclose a plurality of decorative members bonded to an outer surface of said wheel cladding.
However, Jenkins teaches a wheel with a plurality of decorative members (Col. 7 lines 45-57; Figs. 1-5; decorative items 30) bonded to an outer surface of mounting sections (32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel cladding disclosed by Pieronek et al. to include decorative members, as taught by Jenkins, in order to enhance the appearance of the wheel.
Regarding Claim 27, Pieronek et al. and Jenkins disclose the composite wheel assembly of claims 1 and 25, as discussed above. Pieronek et al. further discloses cladding spokes (Figs. 2a-4a; covering parts 50-50b) permanently bonded to at least some of the support spokes (Para. [0020], [0041], and [0044]).
However, Pieronek et al. does not disclose a plurality of decorative members bonded to cladding spokes.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel cladding disclosed by Pieronek et al. to include decorative members bonded to the covers, as taught by Jenkins, in order to enhance the appearance of the wheel.
Regarding Claim 28, Pieronek et al. and Jenkins disclose the composite wheel assembly of claims 1, 25, and 27, as discussed above.
Pieronek et al. does not disclose at least some of said cladding spokes have recessed pockets and said at least some of said plurality of decorative members are bonded in said recessed pockets.
However, Jenkins teaches mounting sections 32 that have recesses 34 which receive the decorative items 30 and secure them by an adhesive 38 (Col. 7 lines 50-55; Figs. 1-5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel cladding disclosed by Pieronek et al. to include recesses with decorative members bonded in them, as taught by Jenkins, in order to enhance the appearance of the wheel and ensure the decorative members are secured.
Regarding Claim 39, Pieronek et al. discloses the method of claim 34, as discussed above.
Pieronek et al. does not disclose bonding a plurality of decorative members on an outer surface of the wheel cladding.
However, Jenkins teaches a wheel with a plurality of decorative members (Col. 7 lines 45-57; Figs. 1-5; decorative items 30) bonded to an outer surface of mounting sections (32).
.

Claim 19-21, 23, 30-33, and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieronek et al. in view of US 20140265535 A1 (Stratton et al.).
Regarding Claim 19, Pieronek et al. discloses the composite wheel assembly of claim 1, as discussed above.
Pieronek et al. does not disclose cavities are formed between support spokes and wheel cladding.
However, Stratton et al. teaches cavities (Para. [0061]; Figs. 3a-3d, recesses 104) are formed between support spokes (90) and wheel cladding (84).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Pieronek et al. to include recesses in the spokes, as taught by Stratton et al., in order to increase aerodynamics by reducing the total thickness between the spoke outer surface and wheel cladding outer surface.
Regarding Claim 20, Pieronek et al. and Stratton et al. disclose the composite wheel assembly of claims 1 and 19, as discussed above.
Pieronek et al. does not disclose inserts contained within spoke cavities. 
However, Stratton et al. teaches inserts (Para. [0061]; Figs. 3a-3d, clad spoke portions 100) contained within said spoke cavities (recesses 104). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel cladding disclosed by Pieronek et al. to include inserts 
Regarding Claim 21, Pieronek et al. and Stratton et al. disclose the composite wheel assembly of claims 1 and 19-20, as discussed above.
Pieronek et al. does not disclose inserts that are formed of a light weight material.
However, Stratton et al. teaches inserts are formed of a light weight material (Para. [0052], [0060]-[0061]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel cladding disclosed by Pieronek et al. to include inserts formed of a light weight material, as taught by Stratton et al., in order to cover the spokes while maintaining a light weight wheel. 
Regarding Claim 23, Pieronek et al. and Stratton et al. disclose the composite wheel assembly of claims 1 and 19-20, as discussed above.
Pieronek et al. does not disclose inserts are permanently bonded to the metal central hub assembly using an adhesive selected from at least one of the following: IK RTV, 2K RTV, IK hot melt, epoxy, and 2K urethane.
However, Stratton et al. teaches the inserts can be secured to the wheel by an RTV adhesive (Para. [0057], [0061]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel cladding disclosed by Pieronek et al. to include inserts bonded to the wheel by an RTV adhesive, as taught by Stratton et al., in order to permanently attach the cover to the wheel.
Regarding Claim 30, Pieronek et al. discloses the composite wheel assembly of claim 1, as discussed above.

However, Stratton et al. teaches the cladding could be formed of plastic or carbon fiber (Para. [0052]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel cladding disclosed by Pieronek et al. to be formed of carbon fiber, as taught by Stratton et al., in order to provide a cover that is strong and light weight.
Regarding Claim 31, Pieronek et al. and Stratton et al. disclose the composite wheel assembly of claims 1 and 30, as discussed above.
Pieronek et al. does not disclose wheel cladding has an outer surface with at least one of an ultraviolet light protectant, a metalizing treatment, texturing treatment, a paint over-coating, and a selective paint coating thereon.
However, Stratton et al. teaches the cladding may be subjected to a metal plating process or painted (Para. [0052]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel cladding disclosed by Pieronek et al. to be subjected to a metal plating process or painted, as taught by Stratton et al., in order to provide a cover that is aesthetically pleasing.
Regarding Claim 32, Pieronek et al. and Stratton et al. disclose the composite wheel assembly of claims 1 and 30-31, as discussed above.
Pieronek et al. does not disclose a color of the outwardly facing surface of the wheel cladding is different than a color of the barrel inner surface of the annular fiber-reinforced barrel.

Regarding Claim 33, Pieronek et al. and Stratton et al. disclose the composite wheel assembly of claims 1 and 30, as discussed above. Pieronek further discloses the wheel cladding can be connected to the main support by adhesive bonding (Para. [0022]).
Pieronek et al. does not disclose an adhesive selected from at least one of the following: IK RTV, 2K RTV, IK hot melt, epoxy, and 2K urethane.
However, Stratton et al. teaches cladding can be secured to the wheel by an RTV adhesive (Para. [0057]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel cladding disclosed by Pieronek et al. to include inserts bonded to the wheel by an RTV adhesive, as taught by Stratton et al., in order to permanently attach the cover to the wheel.
Regarding Claim 47, Pieronek et al. discloses the method of claim 34, as discussed above. 
Pieronek et al. does not disclose providing cavities between said support spokes and said wheel cladding and disposing inserts formed of a light weight material within said cavities.
However, Stratton et al. teaches providing cavities (Para. [0061]; Figs. 3a-3d, recesses 104) between said support spokes (90) and said wheel cladding (84) and disposing inserts (spoke portions 100) formed of a light weight material (Para. [0052]) within said cavities.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel cladding disclosed by Pieronek et al. to include inserts formed of a light weight material disposed in spoke cavities, as taught by Stratton et al., in order to cover the spokes while maintaining a light weight, aerodynamic wheel. 
Regarding Claim 48, Pieronek et al. and Stratton et al. disclose the method of claims 34 and 47, as discussed above.
Pieronek et al. does not disclose preforming inserts and fixing inserts in cavities with an adhesive.
However, Stratton et al. teaches preforming inserts (Para. [0061]; Figs. 3a-3d, it can be seen in the figures that spoke portions 100 are preformed) and fixing inserts in cavities (recesses 104) with an adhesive (Para. [0061]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel cladding disclosed by Pieronek et al. to include inserts in spoke cavities by an adhesive, as taught by Stratton et al., in order to attach the covers to the spokes while maintaining a light weight, aerodynamic wheel. 

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieronek et al. in view of US 3,259,274 (Klasson et al.).
Regarding Claim 40, Pieronek et al. discloses the method of claim 34, as discussed above.
Pieronek et al. does not disclose applying a sealant to the access holes for the plurality of threaded fasteners used to secure the composite wheel assembly to a vehicle to provide for tamper resistant protection.
However, Klasson et al. teaches (Col. 4 lines 10-16; Fig. 3) a screw 82a covered with a sealant 83a (by covering the screw with the sealant, the sealant would also be applied to the screw hole) to prevent tampering.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Pieronek et al. to include a sealant to the fastener, as taught by Klasson et al., in order to provide tamper resistant protection.

Claims 3 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieronek et al. in view of Huidekoper as applied to claims 1-2 and 34-35, respectively, above, and further in view of US Patent 6,346,159 (Chase et al.).
Regarding Claim 3, Pieronek et al. and Huidekoper disclose the composite wheel assembly of claims 1 and 2, as discussed above.
Pieronek et al. does not disclose the hub assembly is made formed from one of cast aluminum, forged aluminum, stamped aluminum, hydro-formed aluminum, cast magnesium, forged magnesium.
Huidekoper teaches a support element that can be made of aluminum or magnesium (Para. [0014]). Huidekoper does not teach that the aluminum or magnesium is cast, forged, stamped, or hydro-formed.
However, Chase et al. teaches a wheel disc that is forged, cast, or stamped that can be constructed of aluminum (Col. 7 lines 18-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the support elements disclosed by Pieronek et al. and Huidekoper, to be formed from forged, cast, or stamped aluminum, as taught by Chase et al., depending on the desired manufacturing process. 
Regarding Claim 37, Pieronek et al. and Huidekoper disclose the method of claims 34 and 35, as discussed above.
Pieronek et al. does not disclose the hub assembly is made formed from one of cast aluminum, forged aluminum, stamped aluminum, hydro-formed aluminum, cast magnesium, forged magnesium.
Huidekoper teaches a support element that can be made of aluminum or magnesium (Para. [0014]). Huidekoper does not teach that the aluminum or magnesium is cast, forged, stamped, or hydro-formed.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the support elements disclosed by Pieronek et al. and Huidekoper, to be formed from forged, cast, or stamped aluminum, as taught by Chase et al., depending on the desired manufacturing process. 
Regarding Claim 38, Pieronek et al., Huidekoper, and Chase et al. disclose the method of claims 34, 35, and 37, as discussed above.
Pieronek et al. does not disclose providing the wheel cladding having at least one of a color and surface finish that contrasts with a color and surface finish of at least one of the annular fiber reinforced barrel and metal central hub assembly.
However, this limitation is not given patentable weight because a difference in color is a design choice and is not an inventive structure.

Claims 7-8 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieronek et al. in view of Huidekoper as applied to claims 1 and 4-5, and 34 and 41-42, respectively, above, and further in view of US 20160325582 A1 (Werner et al.).
Regarding Claim 7, Pieronek et al. and Huidekoper disclose the composite wheel assembly of claims 1 and 4-5, as discussed above. Huidekoper further teaches threaded bolts configured for threaded engagement in blind openings of the support elements (Para. [0026]- [0028]).
Pieronek et al. and Huidekoper do not disclose flange through openings have counter-bores and said fasteners have enlarged tool receiving heads sized for receipt in said counter-bores.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim flange disclosed by Pieronek et al. and Huidekoper to have counter-bores, as taught by Werner et al., in order for the bolt heads to be flush with the rim flange.
Regarding Claim 8, Pieronek et al., Huidekoper, and Werner et al. disclose the composite wheel assembly of claims 1, 4-5, and 7, as discussed above.
Pieronek et al. and Huidekoper do not disclose an adhesive disposed in counter-bores and blocking access to enlarged tool receiving heads.
However, Werner et al. teaches an adhesive (Para. [0166]; Fig. 10, glued connection 17) disposed in the clearance hole 7 and the sealing disc 43 blocks access to the bolt head 26.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim flange disclosed by Pieronek et al. and Huidekoper to include an adhesive, as taught by Werner et al., in order to seal the bolt heads and block access.
Regarding Claim 43, Pieronek et al. and Huidekoper disclose the method of claims 34 and 41-42, as discussed above.
Pieronek et al. and Huidekoper do not disclose flange through openings have counter-bores and said fasteners have enlarged tool receiving heads sized for receipt in said counter-bores.
However, Werner et al. teaches flange through openings (Para. [0101], [0165]-[0166]; Fig. 10, clearance hole 7) have counter-bores and fasteners (connecting bolt 21) have enlarged tool receiving heads (bolt head 26) sized for receipt in said counter-bores.

Regarding Claim 44, Pieronek et al., Huidekoper, and Werner et al. disclose the method of claims 34 and 41-43, as discussed above. 
Pieronek et al. and Huidekoper do not disclose an adhesive disposed in counter-bores and blocking access to enlarged tool receiving heads.
However, Werner et al. teaches an adhesive (Para. [0166]; Fig. 10, glued connection 17) disposed in the clearance hole 7 and the sealing disc 43 blocks access to the bolt head 26.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim flange disclosed by Pieronek et al. and Huidekoper to include an adhesive, as taught by Werner et al., in order to seal the bolt heads and block access.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieronek et al. in view of Huidekoper as applied to claims 1, 4, and 9-10 above, and further in view of DE 3904907 A1 (Rauch).
Regarding Claim 11, Pieronek et al. and Huidekoper disclose the composite wheel assembly of claims 1, 4, and 9-10, as discussed above.
Pieronek et al. and Huidekoper do not disclose flange through openings have counter-bores and said fasteners have enlarged tool receiving heads sized for receipt in said counter-bores.
However, Rauch teaches (Para. 1-7; Figs. 1-3) a dividable rim with countersunk through openings that receive bolts/screws to connect them together. Fig. 3 shows the tool receiving head of the fastener within the countersunk hole.
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieronek et al. in view of Huidekoper as applied to claims 1, 4, and 9-10 above, and further in view of DE 10339431 A1 (Ebert).
Regarding Claim 12, Pieronek et al. and Huidekoper disclose the composite wheel assembly of claims 1, 4, and 9-10, as discussed above.
Pieronek et al. and Huidekoper do not disclose threaded nuts are disposed between metal central hub assembly and wheel cladding.
However, Ebert teaches (Para. 21; Fig. 1) a bolt 16 with a wheel nut 24 screwed onto its external thread 23 on the outboard side of a vehicle wheel.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim flange disclosed by Pieronek et al. and Huidekoper to have the fastener/nut arrangement with the nut on the outboard side of the wheel, as taught by Ebert, to allow for the securing, and adjustment, if necessary, of the hub assembly to the barrel, and would result in the claimed arrangement of the nut being disposed between the central hub assembly and the wheel cladding.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieronek et al. in view of Stratton et al. as applied to claims 1 and 19-20 above, and further in view of FR 2281698 A7 (Happich).
Regarding Claim 22, Pieronek et al. and Stratton et al. disclose the composite wheel assembly of claims 1 and 19-20, as discussed above. Stratton et al. further teaches its cladding could be formed of other suitable materials (Para. [0052]) and may be permanently attached to the wheel (Para. [0057]).
Pieronek et al. and Stratton et al. do not disclose inserts are preformed of a foam material.
However, Happich teaches a hub cap made of a foam material (Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel cladding disclosed by Pieronek et al. and modified by Stratton et al., to be formed of a foam material, as taught by Stratton et al., in order to provide a covering member that is a suitable light weight material with predictable physical and material properties.

Claims 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieronek et al. in view of Jenkins as applied to claims 1 and 25 and 1, 25, and 27, respectively, above, and further in view of Stratton et al.
Regarding Claim 26, Pieronek et al. and Jenkins disclose the composite wheel assembly of claims 1 and 25, as discussed above.
Jenkins further teaches decorative members (Col. 7 lines 45-57; Figs. 1-5; decorative items 30) are bonded to an outer surface of mounting sections (32).
Jenkins does not teach an adhesive selected from at least one of the following: IK RTV, 2K RTV, IK hot melt, epoxy, and 2K urethane.
However, Stratton et al. teaches cladding can be secured to the wheel by an RTV adhesive (Para. [0057]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel cladding disclosed by Pieronek et al. and the 
Regarding Claim 29, Pieronek et al. and Jenkins disclose the composite wheel assembly of claims 1, 25, and 27, as discussed above.
Pieronek et al. and Jenkins do not disclose cavities are formed between support spokes and cladding spokes and further including inserts formed of a light weight material contained within said cavities.
However, Stratton et al. teaches (Para. [0061]; Figs. 3a-3d, recesses 104) are formed between support spokes (90) and wheel cladding (84), and inserts (Para. [0061]; Figs. 3a-3d, clad spoke portions 100) made of light weight material (Para. [0052]) contained within said spoke cavities (recesses 104).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel disclosed by Pieronek et al. and the decorative members taught by Jenkins to further include spoke recesses and inserts within the recesses, as taught by Stratton et al., in order to provide the wheel with more protection without compromising aerodynamics.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieronek et al. in view of Huidekoper as applied to claims 34 and 35 above, and further in view of Stratton et al.
Regarding Claim 36, Pieronek et al. and Huidekoper disclose the method of claims 34 and 35, as discussed above.
Pieronek et al. and Huidekoper do not disclose providing the wheel cladding being formed of one of a thermoplastic material, a thermosetting material, a carbon fiber material, a carbon fiber reinforced material, a fiberglass material, an aramid fiber reinforced material, a fiber reinforced thermoplastic material, a fiber reinforced thermoset material.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel cladding disclosed by Pieronek et al. to be formed of carbon fiber, as taught by Stratton et al., in order to provide a cover that is strong and light weight.

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pieronek et al. in view of Huidekoper as applied to claims 34, 41, and 45 above, and further in view of Rauch and Ebert.
Regarding Claim 46, Pieronek et al. and Huidekoper disclose the method of claims 34, 41, and 45, as discussed above.
Pieronek et al. and Huidekoper do not disclose flange through openings having counter-bores and disposing enlarged tool receiving heads in counter-bores and bringing nuts into abutment with said metal central hub assembly with said nuts being disposed between said metal central hub assembly and said wheel cladding.
However, Rauch teaches (Para. 1-7; Figs. 1-3) a dividable rim with countersunk through openings that receive bolts/screws to connect them together. Fig. 3 shows the tool receiving head of the fastener within the countersunk hole.
Rauch does not teach nuts being disposed between said metal central hub assembly and said wheel cladding.
However, Ebert teaches (Para. 21; Fig. 1) a bolt 16 with a wheel nut 24 screwed onto its external thread 23 on the outboard side of a vehicle wheel.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rim flange disclosed by Pieronek et al. and Huidekoper to have countersunk holes, as taught by Rauch, in order for the tool receiving head to be flush with the rim .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose wheel coverings similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        


/Kip T Kotter/Primary Examiner, Art Unit 3617